UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7108


MICHAEL WYMER,

                     Petitioner - Appellant,

              v.

ROBERT HUDGINS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00057-JPB-JPM)


Submitted: November 10, 2020                                Decided: November 18, 2020


Before FLOYD and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Wymer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Wymer appeals the district court’s order denying his motion for

reconsideration of the dismissal of his 28 U.S.C. § 2241 petition without prejudice for

failure to pay the filing fee. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Wymer v. Hudgins, No.

5:20-cv-00057-JPB-JPM (N.D.W. Va. July 16, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2